Nevada Constitution. The Nevada Revised Statutes reproduce those laws
                as classified, codified, and annotated by the Legislative Counsel. NRS
                220.120. We therefore conclude that the district court did not err in
                denying appellant's motion. Accordingly, we
                           ORDER the judgment of the district court AFFIRMED. 2




                                                                             , J
                                                 Hardesty




                cc: Hon. Gary Fairman, District Judge
                     Michael James Betts
                     Attorney General/Carson City
                     Lincoln County District Attorney
                     Attorney General/Ely
                     Lincoln County Clerk




                     2 We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A